DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/25/2021 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 03/25/2021 were reviewed and are acceptable.
Specification
The specification filed on 03/25/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 11-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanciow (US 4,628,010).
Regarding claims 1 and 11, Iwanciow discloses a system for generating electrical power, and related method (fuel cell, Title), comprising:
an electrochemical cell (fuel cell) including a cathode (54/56) and an anode (44/46) separated by an electrolyte (20/22/24), a cathode fluid flow path in operative fluid communication with the cathode (as shown in the Fig) including a cathode-side inlet (bottom of 54/56) and a cathode-side outlet (top of 54/56), and an anode fluid flow path in operative fluid communication with the anode (as shown in the Fig) including an anode-side inlet (bottom of 44/46) and an anode-side outlet (top of 44/46);
a reactant source (12) in operative communication with the anode-side inlet (as shown in the Fig);
an oxygen generator (16) in operative communication with the cathode-side inlet (as shown in the Fig), including a combustible composition comprising a fuel (Fe, col. 2, lines 25-27) and a salt (NaClO3, col. 2, lines 25-27) that thermally decomposes to release oxygen (col. 3, lines 22-30); and
an electrical connection between the electrochemical cell and a power sink (via leads 62/64).
With respect to specifically the recited method, Iwanciow discloses reacting a composition comprising a fuel and a salt that thermally decomposes to release oxygen to produce released oxygen (as noted above; see also col. 3, lines 22-30);
directing the released oxygen to a cathode of an electrochemical cell including a cathode and an anode separated by an electrolyte (as noted above; see also col. 4, lines 30-45);
directing a reactant to the anode, and reacting the reactant with the released oxygen (as noted above; see also col. 4, lines 30-45); and
directing electrical power from the electrochemical cell to a power sink (as noted above; see also col. 4, lines 30-45).
Regarding claims 2 and 12, Iwanciow discloses all of the claim limitations as set forth above.
Iwanciow further discloses that the salt comprises an alkali metal chlorate (NaClO3, col. 2, lines 25-27).
Regarding claims 3-4 and 13-14, Iwanciow discloses all of the claim limitations as set forth above.
Iwanciow further discloses that the fuel comprises a metal reducing agent, specifically iron (Fe, col. 2, lines 25-27).
Regarding claims 8 and 18, Iwanciow discloses all of the claim limitations as set forth above.
Iwanciow further discloses a pressure regulator (pressure relief valves 58/60) disposed on an oxygen flow path in fluid communication with the oxygen generator and the cathode (as shown in the Fig).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 9, 11-14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmer et al. (US 2005/0142403 A1) in view of Iwanciow (US 4,628,010).
Regarding claims 1 and 11, Ulmer et al. discloses a system for generating electrical power, and related method (fuel cell system, Title), comprising:
an electrochemical cell (fuel cell 102) including a cathode (108) and an anode (106) separated by an electrolyte (110), a cathode fluid flow path in operative fluid communication with the cathode (as shown in Fig 1) including a cathode-side inlet (136) and a cathode-side outlet (138), and an anode fluid flow path in operative fluid communication with the anode (as shown in Fig 1) including an anode-side inlet (126) and an anode-side outlet (130);
a reactant source (112) in operative communication with the anode-side inlet (as shown in Fig 1);
an oxygen generator (114) in operative communication with the cathode-side inlet (as shown in Fig 1), including a combustible composition comprising a salt (NaClO3, [0026]) that thermally decomposes to release oxygen ([0026]); and
an electrical connection between the electrochemical cell and a power sink (via leads 124a/124b).
With respect to specifically the recited method, Ulmer et al. discloses reacting a composition comprising a salt that thermally decomposes to release oxygen to produce released oxygen (as noted above; see also [0026]);
directing the released oxygen to a cathode of an electrochemical cell including a cathode and an anode separated by an electrolyte (as noted above; see also [0027]);
directing a reactant to the anode (as noted above; see also [0025]), and reacting the reactant with the released oxygen (as noted above; see also [0022]); and
directing electrical power from the electrochemical cell to a power sink (as noted above; see also [0022]).
Ulmer et al. discloses a combustible composition comprising a salt (NaClO3, [0026]) that thermally decomposes to release oxygen ([0026]), but does not explicitly disclose a fuel reducing agent in the combustible composition.
Iwanciow teaches a fuel cell with storable gas generator (Title).  Iwanciow teaches that an oxygen gas generator (16) contains a heterogeneous oxygen gas generating composition (18) which comprises an oxygen containing salt (NaClO3) and an iron (Fe) reducing agent (col. 2, lines 22-27).  Iwanciow teaches that such an oxygen gas generator produces essentially 100% pure oxygen (col. 3, lines 22-25).
Ulmer et al. and Iwanciow are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely oxygen generators for fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the heterogeneous oxygen gas generating composition of Iwanciow in the oxygen generator of Ulmer et al. with the reasonable expectation that doing so would provide essentially 100% pure oxygen, as suggested by Iwanciow, and because doing so would amount to nothing more than to use a known composition for its intended use in a known environment to accomplish an entirely predictable result.
Accordingly, the skilled artisan would find it obvious to utilize a combustible composition comprising a fuel (Iwanciow: Fe) and a salt (Ulmer: NaClO3) that thermally decomposes to release oxygen (Ulmer: [0026]).
Regarding claims 2 and 12, modified Ulmer discloses all of the claim limitations as set forth above.
Modified Ulmer further discloses that the salt comprises an alkali metal chlorate (Ulmer: NaClO3, [0026]).
Regarding claims 3-4 and 13-14, modified Ulmer discloses all of the claim limitations as set forth above.
Modified Ulmer further discloses that the fuel comprises a metal reducing agent, specifically iron (Iwanciow: Fe, col. 2, lines 25-27).
Regarding claims 6 and 16, modified Ulmer discloses all of the claim limitations as set forth above.
Modified Ulmer further discloses a heater or heat exchanger (Ulmer: 148) arranged to heat or cool oxygen from the oxygen generator (Ulmer: [0031-0033]), and directing heated or cooled oxygen to the cathode (Ulmer: [0022]).
Regarding claims 7 and 17, modified Ulmer discloses all of the claim limitations as set forth above.
Modified Ulmer further discloses that the electrochemical cell is configured as an oxygen ion transfer fuel cell reactor including an oxygen ion transfer medium as said electrolyte, and includes ionizing oxygen at the cathode, transferring the ionized oxygen across the oxygen ion transfer medium, and reacting the ionized oxygen with the reactant at the anode (Ulmer: see [0022] which describes the fuel cell as a SOFC and the electrolyte as O2- conducting for O2- ions produced at the cathode and fuel oxidized at the anode).
Regarding claims 9 and 19, modified Ulmer discloses all of the claim limitations as set forth above.
Modified Ulmer further discloses an inert gas flow path from the cathode-side outlet in operable communication with a protected space (Ulmer: path from cathode outlet 138 to waste products storage device 116), and directing an inert gas from the cathode to the protected space (Ulmer: [0027]).
Claim(s) 5, 9-10, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmer et al. (US 2005/0142403 A1) in view of Iwanciow (US 4,628,010), as applied to claim 1 above, in further view of Ribarov et al. (US 2015/0349356 A1).
Regarding claims 5 and 15, modified Ulmer discloses all of the claim limitations as set forth above.
Modified Ulmer further discloses that although solid oxide fuel cells (SOFCs) are described, other types of fuel cells, e.g. molten carbonate fuel cells, are equally applicable (Ulmer: [0021]).  Modified Ulmer further discloses that the inventive closed fuel cell system does not produce exhaust associated with conventional fuel cell systems, and thus may find utility in e.g. military, high altitude, or undersea applications (Ulmer: [0036; 0040]).
However, modified Ulmer does not explicitly disclose the electrochemical cell being configured as a proton transfer fuel cell reactor including a proton transfer medium as the electrolyte, nor including transferring protons from the anode across the proton transfer medium to the cathode, and reacting the protons with the released oxygen at the cathode.
Ribarov et al. teaches a hybrid emergency power system (Title).  Ribarov et al. teaches that various emergency power units are utilized in in e.g. airplanes, to provide power in the event of engine failure ([0002]).  Ribarov et al. teaches that an emergency power unit comprises an emergency power unit (5) comprised of a fuel cell (7) and an auxiliary power unit (6) ([0012]).  Ribarov et al. further teaches that the fuel cell may be a hydrogen fuel cell, a proton exchange membrane fuel cell, or a solid oxide fuel cell ([0032]).
Ribarov et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the fuel cell system of modified Ulmer in a military or high-altitude application, e.g. an airplane, with the reasonable expectation that doing so would provide power in the case of engine failure, as suggested by Ribarov et al.  It would have been further obvious to the skilled artisan that the choice of particular fuel cell is a simple matter of engineering design choice from amongst obvious variant fuel cells, as further suggested by Ribarov et al.
Accordingly, the skilled artisan would find it obvious to utilize a proton transfer fuel cell reactor including a proton transfer medium as the electrolyte, i.e. the PEM fuel cell suggested by Ribarov et al., and thus including transferring protons from the anode across the proton transfer medium to the cathode, and reacting the protons with the released oxygen at the cathode.
Regarding claims 9-10 and 19-20, modified Ulmer discloses all of the claim limitations as set forth above.
Modified Ulmer further discloses that although solid oxide fuel cells (SOFCs) are described, other types of fuel cells, e.g. molten carbonate fuel cells, are equally applicable (Ulmer: [0021]).  Modified Ulmer further discloses that the inventive closed fuel cell system does not produce exhaust associated with conventional fuel cell systems, and thus may find utility in e.g. military, high altitude, or undersea applications (Ulmer: [0036; 0040]).
Assuming, arguendo, that modified Ulmer does not sufficiently disclose an inert gas flow path from the cathode-side outlet in operable communication with a protected space, the following prior art reference is applied, but regardless, modified Ulmer does not disclose an electrical connection between the electrochemical cell and a power source, and a controller configured to alternatively operate the system in alternate modes of operation.
Ribarov et al. teaches a hybrid emergency power system (Title).  Ribarov et al. teaches that various emergency power units are utilized in in e.g. airplanes, to provide power in the event of engine failure ([0002]).  Ribarov et al. teaches that an emergency power unit comprises an emergency power unit (5) comprised of a fuel cell (7), an auxiliary power unit (6), and a waste gas output (12) ([0012]).  Ribarov et al. further teaches that the waste gas comprises nitrogen (N2) and is directed towards a waste gas sink (38), e.g. a fire extinguishing system ([0017]).
Ribarov et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the fuel cell system of modified Ulmer in a military or high-altitude application, e.g. an airplane, with the reasonable expectation that doing so would provide power in the case of engine failure, as suggested by Ribarov et al.  The skilled artisan would thus find it further obvious to utilize the waste gas output and waste gas sink to contain waste gases, e.g. N2, as doing so would amount to nothing more than to use a known component for its intended use in a known environment to accomplish an entirely predictable result.
Accordingly, the skilled artisan would find it obvious that the system of modified Ulmer would comprise an inert gas flow path (Ribarov: waste gas outlet 12) from the cathode-side outlet in operable communication with a protected space (Ribarov: waste gas sink 38), as well as directing an inert gas (N2) to such a space.
Ribarov et al. further teaches that the emergency power unit may be operated in reverse, i.e. electricity and water are consumed to generate oxygen and hydrogen ([0031]).  Ribarov et al. teaches that such reversibility may be useful for when the airplane is on the ground to provide oxygen for cabin pressure and hydrogen for fuel for the fuel cell when operating in conventional mode, e.g. when aloft ([0031]).
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the fuel cell system of modified Ulmer in a reverse mode when the airplane is on the ground, and in a conventional mode when the airplane is aloft, as suggested by Ribarov et al.
Accordingly, the skilled artisan would find it obvious that the system of modified Ulmer would comprise an electrical connection between the electrochemical cell (Ulmer: fuel cell 102) and a power source (Ribarov: generator 42), and a controller (not explicitly disclosed, but as implied by controlling the system to run in reverse) configured to alternatively operate the system in alternate modes of operation selected from a plurality of modes including:
a first mode in which electrical power is directed from the power source to the electrochemical cell to provide a voltage difference between the anode and the cathode (Ribarov: ‘reverse mode’), and an inerting gas is directed from the cathode-side outlet to the protected space (Ribarov: as noted above); and
a second mode in which reactant form the reactant source is directed to the anode, electric power is directed from the electrochemical cell to the power sink (Ulmer: ‘conventional mode’), and the inerting gas is directed from the cathode-side outlet to the protected space (Ribarov: as noted above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robertson (US 2016/0006066 A1) discloses an energy conversion system;
Yun et al. (US 2015/0188172 A1) discloses a fuel cell system using natural gas;
Miller (US 8,347,645 B1) discloses PEM regenerative hydrogen production;
Eickhoff et al. (US 2012/0094196 A1) discloses a hybrid fuel cell; and
Uzhinsky et al. (US 2010/0055517 A1) discloses producing hydrogen and oxygen for power generation.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        08/21/2022